Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-6-2006

Rashid v. USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-2234




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Rashid v. USA" (2006). 2006 Decisions. Paper 241.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/241


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                             NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                       NO. 06-2234
                                    ________________

                                    AMIN A. RASHID
                                                       Appellant

                                           V.

                           UNITED STATES OF AMERICA


                      ____________________________________

                    On Appeal From the United States District Court
                        For the Eastern District of Pennsylvania
                              (D.C. Civil No. 05-cv-05850)
                    District Judge: Honorable Mary A. McLaughlin
                    _______________________________________

                       Submitted Under Third Circuit LAR 34.1(a)
                                  November 2, 2006

            BEFORE: FISHER, ALDISERT and WEIS, CIRCUIT JUDGES

                               (Filed: November 6, 2006)


                              _______________________

                                     OPINION
                              _______________________

PER CURIAM

      Amin Rashid appeals the dismissal of his complaint by the District Court for the

Eastern District of Pennsylvania.
                                               I.

       Rashid was convicted in 1993 of numerous counts of wire fraud, mail fraud and

money laundering. The District Court issued a preliminary order of forfeiture of certain

real property pursuant to 18 U.S.C. § 982(a)(1). In 1997, the District Court issued a final

order of forfeiture,1 and Rashid appealed. This Court dismissed the appeal, finding that

the preliminary order of forfeiture constituted a final order as to Rashid and that he lacked

standing to challenge the final order. United States v. Rashid, C.A. No. 97-1421. Rashid

has since unsuccessfully challenged the forfeiture numerous times and by way of various

motions. See, e.g., United States v. Rashid, C.A. No. 01-2770.

       In 2005, Rashid again challenged the forfeiture; this time by filing a quiet title

action in the District Court pursuant to 28 U.S.C. § 2409a(a). Appendix 9a. Upon

motion by the United States, the District Court dismissed the complaint as barred by the

doctrine of collateral estoppel. Appendix 6a-7a. The District Court denied Rashid’s

motion for reconsideration.

                                               II.

       We have appellate jurisdiction pursuant to 28 U.S.C. § 1291, and may affirm on a

ground other than that relied on by the District Court. Narin v. Lower Merion School

Dist., 206 F.3d 323, 333 n.8 (3d Cir. 2000).

       A lawsuit must be dismissed if a judgment in the plaintiff’s favor would


   1
    A final order of forfeiture is issued after resolution of any third-party claims. See 21
U.S.C. § 853(n).
                                               2
necessarily imply the invalidity of an outstanding criminal judgment. Heck v. Humphrey,

512 U.S. 477, 487 (1994). Rashid challenges the validity of the forfeiture order and seeks

damages and declaratory relief. Appendix at 9a-14a. As we recognized in Rashid’s prior

appeal, the order of criminal forfeiture is part of Rashid’s sentence. See 18 U.S.C. §

982(a)(1); Libretti v. United States, 516 U.S. 29, 38-39 (1995) (“[f]orfeiture is an element

of the sentence imposed following conviction”). Consequently, a judgment in Rashid’s

favor would necessarily imply the invalidity of his sentence. Accordingly, we will affirm

the District Court’s dismissal of the action.2




   2
     Rashid’s reliance on the view that this Court has yet to reach the merits of the
forfeiture order is misplaced. Rashid’s failure to properly appeal the preliminary
forfeiture order (which was final as to him), does not allow him to pursue an otherwise
impermissible cause of action.
                                                 3